Citation Nr: 1645945	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  13-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include diverticulitis.

2.  Entitlement to service connection for prostate cancer, post prostatectomy, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for a neurological disability of the left lower extremity, to include radiculopathy.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1966 to July 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board has recharacterized the Veteran's service connection claim for diverticulitis more broadly to include any gastrointestinal disability, although gastroesophageal reflux disease (GERD) and acid reflux were specifically denied in an unappealed April 2012 rating decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Similarly, entitlement to service connection for radiculopathy of the left lower extremity has been recharacterized to more broadly include any neurological disability of the left lower extremity, as the Veteran has a diagnosis of diabetic neuropathy of the left lower extremity. 

The issues of entitlement to service connection for prostate cancer, post prostatectomy, to include as a result of exposure to herbicides, entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides, and entitlement to service connection for a neurological disability of the left lower extremity, to include radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that a gastrointestinal disability, currently diagnosed as GERD, was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability, currently diagnosed as GERD, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this decision, the Board grants service connection for a gastrointestinal disability, currently diagnosed as GERD.  This award represents a complete grant of this specific issue on appeal.  Therefore, VA's duty to notify or assist with respect to this claim are rendered moot.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

Throughout the pendency of the appeal, the Veteran asserted symptoms of GERD onset during service and continued since service.  Specifically, during the May 2011 digestive conditions examination, the Veteran reported he has had reflux since he was in the military but he never complained about it because it only occurred 2 to 3 times a year but currently occurs 2 to 3 times per week.  Additionally, during the January 2012 esophageal examination report, the Veteran reported he has had GERD for 20 to 25 years, but that he would only get it once in a while and now it occurs more frequently, once to twice a week.  He further reported his symptoms include burning in his throat and an acid taste in his mouth.  

The Veteran satisfies the existence of the present disability standard with regard to his gastrointestinal disability.  A May 2011 VA digestive conditions examination report found that the with respect to diverticulitis, the Veteran denied any symptoms or flare ups at present and a computed tomography (CT) of the abdomen confirmed the absence of any diverticulosis in the abdomen.  However, the May 2011 VA examination report found that, with respect to reflux, the Veteran had a positive history for GERD but had not been diagnosed with it by his primary care physician, mainly because the Veteran has not told him about his symptoms.  A June 2011 medical record diagnosed esophageal reflux occurring at night two or three times a week.  A January 2012 VA esophageal conditions examination report diagnosed GERD.  Additionally, although the January 2012 VA examiner addressed acid reflux as part of a nexus opinion as the Veteran claimed such as disability, the January 2012 VA examiner did not endorse a diagnosis of acid reflux.  Thus, the Board finds that a gastrointestinal disability, currently diagnosed as GERD, has been demonstrated.  The question remaining for consideration is whether the Veteran's GERD is related to service.

A review of the Veteran's service treatment record supports a finding that the Veteran sustained symptoms related to a gastrointestinal disability while in service.  Specifically, a December 1968 service treatment record noted gastroenteritis and fatigue symptoms, nausea and vomiting without diarrhea and no real physical findings but the record further described that medications were prescribed.  A subsequent December 1968 service treatment record noted the Veteran had improved but he was still symptomatic and a final December 1968 service treatment record found the Veteran was completely asymptomatic except for minimal upper respiratory infection.  A December 1971 service treatment record noted complaints of nausea and vomiting and provided and an impression of viral syndrome.  A December 1977 service treatment record noted vomiting and diarrhea and diagnosed acute viral gastroenteritis.  A March 1979 service treatment record reported the Veteran complained of nausea and stomach pain and diagnosed gastritis.  A December 1977 service treatment record diagnosed acute viral gastroenteritis.  Thus, the Veteran's service records demonstrate gastrointestinal problems and therefore, the element of an in-service injury or disease is met.

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As noted above, during the May 2011 and January 2012 examinations, the Veteran stated he experienced gastrointestinal problems, which continue to this date, which first manifested during service.  During, the May 2011 examination, the Veteran further reported, that he did not seek treatment during service as the symptoms occurred only 2 to 3 times a year.  The Veteran is competent to testify as to observable symptoms such as burning in his throat and an acid taste in his mouth, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his gastrointestinal condition to be credible and they are accorded significant evidentiary weight.

As noted above, the Veteran was afforded VA examinations with respect to his gastrointestinal claim in May 2011 and January 2012.  The May 2011 VA examiner stated, in part, that it was possible that the times that the Veteran was treated for gastroenteritis in service, he was having bouts of diverticulitis, but further stated the acute onset and end of symptoms in 1968 and 1977 most likely pointed to gastroenteritis not diverticulitis.  However, the May 2011 VA examiner noted the Veteran denied that diverticulosis was even a problem at present and the CT confirmed no diverticulosis or diverticulitis in the Veteran's abdomen.  The May 2011 VA examiner did not provide a nexus opinion with respect to GERD.

The January 2012 VA examiner found that the Veteran's acid reflux/GERD was less likely than not related to complaints in service.  The January 2012 VA examiner found the Veteran's in-service symptoms all resolved and there was no connection between gastroenteritis or viral syndrome and acid reflux/GERD.  The January 2012 VA examiner stated that GERD was a chronic process that rarely involved nausea and an elevated temperature as its symptoms were heartburn regurgitation, pain with swallowing and bronchospasm cough.  Thus, the January 2012 VA examiner opined that there was no correlation between the Veteran's history of gastroenteritis episodes or anything that he complained of in service and his current GERD symptoms.  However, the January 2012 VA examiner did not consider or address the Veteran's statements that his GERD onset during service and continued after service.  Thus, the January 2012 VA examination report is of little evidentiary value because the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Veteran's credible statements, as to the onset of his gastrointestinal condition are sufficient to outweigh the opinion of the January 2012 VA examination report and establish a nexus between the Veteran's gastrointestinal disability and service.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303 (a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154 (a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

In light of above, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's gastrointestinal disability is related to his active duty.  Accordingly, the Board will resolve doubt in favor of the Veteran in this case, and grants service connection for a gastrointestinal disability, currently diagnosed as GERD.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disability, currently diagnosed as GERD, is granted.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, and prostate cancer, post prostatectomy.  In his June 2010 claim, the Veteran asserted that he was stationed on Guam 1971 to 1973, where he was exposed to Agent Orange, and that this exposure caused these disabilities.  Specifically, the Veteran reported his living quarters were near where Agent Orange was stored and used in the area and at the tank farms.  The record reflects the Veteran has a current diagnosis of diabetes mellitus, type II and a prostate disability.  The Board finds that the matter must be remanded because the record does not reflect that VA has followed the procedures in place for determining whether a veteran was exposed to herbicides in an area other than the Republic of Vietnam.

Specifically, the record shows that in July 2010 the AOJ submitted a Personnel Information Exchange System (PIES) request for a record of herbicide exposure.  Later in July 2010, but associated with the record in September 2010, a response was received indicating that that there was no record of herbicide exposure for the Veteran.

In addition, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7.a, provides additional steps that should be taken to verify potential herbicide exposure on a factual basis when a veteran alleges exposure in locations other than the Republic of Vietnam, the Korean Demilitarized Zone, or Thailand.  Specifically, in such cases, the AOJ should ask the veteran for the approximate dates, location(s), and nature of the alleged exposure to herbicides, which the AOJ did in July 2010 correspondence.  In an August 2010 statement, the Veteran responded and reported, in part, that he had provided all he could regarding his Agent Orange exposure while assigned to Guam on active duty during 1971 to 1973 and that ground maintenance records should show the use of Agent Orange around the tank farms which were next to his quarters.  The record does not reflect any further development actions were undertaken by the AOJ with respect to the Veteran's claimed herbicide exposure.  However, if the requested information is received, the AOJ should then furnish the veteran's detailed description of exposure to Compensation Service and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Compensation Service determines that herbicides were not used as claimed and sufficient information has been provided to complete a request to the Joint Services Records Research Center (JSSRC) for verification of exposure to herbicides, the AOJ should then submit such a request to the JSSRC.  If sufficient information to submit a request to the JSSRC has not been received, then a formal finding that sufficient information required to verify herbicide exposure does not exist must be made.  The AOJ has not yet taken these actions, and must do so on remand.

With respect to private treatment, in November 2011, the Veteran completed and submitted VA Forms 21-4142, authorization and consent to release information, for Cypress Surgery Center and Kansas Joint and Spine submitted, in part, with his claim for service connection for a neurological disability of the left lower extremity.  The record does not reflect any attempts were made to obtain such records.  Further, although an April 2012 rating decision noted that records from the Kansas Joint and Spine Institute were received in April 2012, such records are not currently of record.  Thus, the Veteran should be afforded an opportunity to submit copies of these identified records, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The appellant must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, the Veteran's claim of entitlement to service connection for a neurological disability of the left lower extremity is inextricably intertwined with the claim of service connection for diabetes mellitus, type II as the Veteran has a diagnosis of diabetic neuropathy of the left lower extremity.  Thus, in light of the remand of the claim for service connection for diabetes mellitus, type II, a decision by the Board on the Veteran's claim of entitlement to service connection for a neurological disability of the left lower extremity would at this point be premature.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide the necessary authorization to obtain all private treatment records from Cypress Surgery Center and Kansas Joint and Spine.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran for further information as to the approximate dates, location(s), and nature of the alleged exposure to herbicides in Guam and, specifically, that the Veteran provide such dates of exposure in 60-day increments, if possible.

3.  Based on the information provided by the Veteran in response to the above development and/or based on the evidence of record, furnish as detailed a description as possible of the claimed in-service herbicide exposure to Compensation Service, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.

4.  If Compensation Service determines that herbicides were not used as claimed and the Veteran has provided sufficient information to permit a search by the JSSRC, then send a request to JSSRC for verification of exposure to herbicides in Guam.

5.  If Compensation Service determines that herbicides were not used as claimed and the Veteran has not provided sufficient information to permit a search by the JSSRC, then refer the case to the JSSRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


